Citation Nr: 0411568	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  96-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee anterior cruciate ligament, based on an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to September 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In March 2004, the veteran's claims file was 
transferred to the RO in Atlanta, Georgia.  

In the October 1995 rating action, the RO granted service 
connection for a right knee disability and assigned a zero 
percent disability rating, effective October 1995.  The 
veteran disagreed with the initial disability evaluation.  

Because the veteran has disagreed with the initial rating 
assigned for the right knee disability, the Board has 
recharacterized the issue as it appears on the cover page of 
this remand.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The disability evaluation was subsequently increased 
to 10 percent, effective October 1995.  Inasmuch as the 
veteran is presumed to seek the maximum available benefit for 
a disability, and higher evaluation is available for his 
right knee disability, his claim for a higher evaluation 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).


REMAND

The Board notes that a contemporaneous VA examination is 
warranted to determine the severity of the veteran's right 
knee disability.  The veteran's most recent examination was 
conducted in October 1997.  The veteran was scheduled for an 
examination in May 2003, but he failed to appear because he 
had been deployed into the military.  In a statement in 
support of claim dated on May 9, 2003, the veteran indicated 
that he had been assigned to Forscom FAU, 1777 Hardee Avenue, 
S.W., Ft. McPherson, GA 30330.  (See May 9, 2003, statement 
in support of claim.)  Despite these reports, the record also 
reflects that the veteran continues to receive compensation 
benefits.  See 38 C.F.R. § 3.654 (2003) (where the veteran 
returns to active duty status, the award will be discontinued 
effective the day preceding reentrance into active duty 
status).  Clarification of the veteran's service status is 
warranted.  

In addition, a United States Army Reserve correspondence 
dated in April 2001 reflects that the veteran was serving in 
the United States Army Reserves.  There may be reserve 
medical records material to the veteran's claim.  If these 
records exist, Accordingly, the veteran's reserve medical 
records pertaining to the veteran's right knee disability 
should be associated with the claims file.  

In a statement in support of claim dated in April 1999, the 
veteran reported that he was receiving treatment for his 
service-connected disability at a VA Medical Hospital in 
Oklahoma City.  Those records have not been associated with 
the veteran's claims file.  

In addition, the record reflects that the veteran's service 
medical records have not been obtained.  The Board recognizes 
the RO has made several attempts to obtain the records.  In a 
correspondence dated in April 2001, the Department of Army 
advised that the veteran's service medical records may be 
located with his reserve unit.  The RO should make another 
attempt to obtain the veteran's service medical records.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  

2.  The RO should contact the appropriate 
authorities, including the U.S. Army 
Reserves, and request the veteran's 
service medical records.  The RO should 
also request the veteran's service status 
and all reserve medical records 
pertaining to treatment of the veteran's 
right knee disability.  The veteran 
served in the U.S. Army reserves in April 
2001 and on August 3, 2002, Forscom Fau, 
1777 Hardee Avenue, S.W., Fort McPherson, 
GA 30330.  

3.  The RO should obtain treatment 
records of the VA medical center in 
Oklahoma for the veteran's service-
connected right knee disability since 
1995.  If these records are not 
available, it should be so indicated in 
writing.  

4.  If the veteran is available, the RO 
should provide the veteran a VA 
orthopedic examination to determine the 
severity of the veteran's service-
connected right knee disability.  Send 
the claims folder to the examiner for 
review.  Request the examiner to include 
all indicated test and studies, including 
X-rays, and all clinical findings should 
be reported in detail.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should review the claims folder, 
along with the results of the 
examination, and render specific findings 
as to the following: 

a.  Does the veteran have subluxation or 
instability of the right knee.  If so, 
the examiner should indicate whether the 
impairment is moderate or severe?

b.  The examiner should provide range of 
motion measurements of the right knee 
using a goniometer.  The examiner should 
provide normal range of motion 
measurement.  

c.  The examiner should perform tests of 
joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Then, the RO should readjudicate the 
issue on appeal, with consideration of 
Fenderson v. West, supra. 

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




